NUMBER 13-15-00593-CV

                                  COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                                IN RE TRACEY W. MURPHY


                        On Petition for Writ of Mandamus and
                           Petition for Writ of Injunction.


                               MEMORANDUM OPINION

                   Before Justices Garza, Perkes, and Longoria
                       Per Curiam Memorandum Opinion1

        On December 14, 2015, relator Tracey W. Murphy, proceeding pro se, filed a

petition for writ of mandamus and petition for writ of injunction contending that prison

officials confiscated legal papers pertaining to relator’s previous appeals and his current

appeal, now pending in this Court in our cause number 13-15-00324-CV: Tracey W.



        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so.”); id. R. 47.4 (distinguishing opinions and memorandum opinions).
Murphy v. Christopher Pauley, et al., arising from trial court cause number B-14-1508-

CV-C in the 343rd District Court of Bee County, Texas. Relator contended that he was

being denied access to courts and could not file his brief in the pending appeal.

       This Court requested that Christopher Pauley, the Office of the Attorney General

(“OAG”), and Jeffrey Catoe, Senior Warden of the George Beto Unit at the Texas

Department of Criminal Justice, or any others whose interest would be directly affected

by the relief sought, file a response to the petition for writ of mandamus on or before the

expiration of ten days from the date of this order. See TEX. R. APP. P. 52.2, 52.4, 52.8.

On December 22, 2015, the OAG, acting on behalf of the respondents in this cause, filed

a response to relator’s petition.

       Through its response, the OAG contended that relator’s “5 bundles of

miscellaneous paperwork” was appropriately confiscated and handled pursuant to the

administrative directives of the Texas Department of Criminal Justice that pertain to the

personal property that an offender is allowed to store and possess. The OAG, however,

recognized that the “5 bundles of miscellaneous paperwork” “may or may not have

contained legal material,” which is handled under separate administrative directives.

Accordingly, the OAG, in “an abundance of caution” sent relator copies of the entire clerk’s

record and reporter’s record for his pending appeal by express overnight mail.

       Article V, Section 6 of the Texas Constitution specifies the appellate jurisdiction of

the courts of appeals, and states that the courts of appeals "shall have such other

jurisdiction, original and appellate, as may be prescribed by law." TEX. CONST. art. V, §

6 (West, Westlaw through 2015 R.S.). This Court's original jurisdiction is governed by

section 22.221 of the Texas Government Code. See TEX. GOV'T CODE ANN. § 22.221



                                             2
(West, Westlaw through 2015 R.S.); see also In re Cook, 394 S.W.3d 668, 671 (Tex.

App.—Tyler 2012, orig. proceeding). In pertinent part, this section provides that we may

issue writs of mandamus and "all other writs necessary to enforce the jurisdiction of the

court." See id. § 22.221(a). We have original jurisdiction as necessary to protect our

jurisdiction over a pending appeal. See generally id. § 22.221; In re Richardson, 327
S.W.3d 848, 851 (Tex. App.—Fort Worth 2010, orig. proceeding); In re Phillips, 296
S.W.3d 682, 684 (Tex. App.—El Paso 2009, orig. proceeding); In re Washington, 7
S.W.3d 181, 182 (Tex. App.—Houston [1st Dist.] 1999, orig. proceeding); see also In re

Linder, No. 13-12-00391-CV, 2012 WL 2928263, at *1 (Tex. App.—Corpus Christi June

20, 2012, orig. proceeding) (per curiam) (mem. op.).

          In this original proceeding, relator sought access to the materials necessary to draft

his brief for his pending appeal and thus invoked our jurisdiction to grant extraordinary

relief.     However the OAG has provided relator with the necessary materials.

Accordingly, to the extent that relator sought relief regarding the papers necessary for his

appeal, we conclude that this original proceeding is moot and should be dismissed. See

In re Kellogg Brown & Root, Inc., 166 S.W.3d 732, 737 (Tex. 2005) (orig. proceeding) (“A

case becomes moot if a controversy ceases to exist between the parties at any stage of

the legal proceedings . . .”); State Bar of Tex. v. Gomez, 891 S.W.2d 243, 245 (Tex. 1994)

(stating that, for a controversy to be justiciable, there must be a real controversy between

the parties that will be actually resolved by the judicial relief sought). To the extent that

relator sought any other relief, including compensation for “irreparable injuries,” we lack

jurisdiction over the requested relief. Accordingly, the Court, having examined and fully

considered the petition for writ of mandamus and injunction and the response thereto, is



                                                3
of the opinion that this matter should be DISMISSED. See TEX. R. APP. P. 52.8(a). Any

and all other relief requested is also DISMISSED.


                                                    PER CURIAM

Delivered and filed the
30th day of December, 2015.




                                           4